Judgment unanimously affirmed. Memorandum: The court correctly dismissed relator’s writ of habeas corpus challenging a warrant for his extradition to Pennsylvania. Relator’s uncorroborated testimony that he was not in the demanding state on the date of the crime and his attacks on the credibility of a witness did not constitute conclusive proof that he was not a fugitive (cf., People ex rel. Higley v Millspaw, 281 NY 441, 447). We find no abuse of discretion in the denial of relator’s discovery motion (see, CPLR 408, 7001). (Appeal from judgment of Chautauqua County Court, Adams, J.—habeas corpus.) Present—Denman, J. P., Boomer, Pine, Davis and Lowery, JJ.